Citation Nr: 1416678	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-02 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with nephropathy or herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision in which the RO denied service connection for hypertension.  

The Board notes that in addition to the paper claims file, there is a paperless electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals a copy of the Veteran's representative's March 2014 Appellate Brief as well as VA treatment records dated from September 2009 to January 2012.  The remainder of the documents in the Virtual VA file are duplicative of the evidence in the paper claims file.  


FINDINGS OF FACT

1.  The Veteran has a current disability of hypertension.

2.  The Veteran's hypertension is at least as likely as not aggravated by his service-connected diabetes mellitus with nephropathy.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for hypertension, as secondary to his service-connected diabetes mellitus with nephropathy are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability that is proximately due to or the result of a service-connected condition.   See 38 C.F.R. § 3.310(a).  

In this case, a May 2011 VA examination report shows that the Veteran has poorly-controlled hypertension, despite taking medications.  The Veteran was service connected for diabetes mellitus, type II, with nephropathy in February 2012.  The May 2011 examiner reported that the Veteran suffered from hypertension and diabetes for approximately fifteen years.  The examiner opined that it is as likely as not that the Veteran's diabetic nephropathy aggravated his hypertension, causing it to be more difficult to control.  The examiner noted this was evidenced by the fact that the Veteran's blood pressure was not well-controlled on current medications and that he had suffered from both diabetes and hypertension for fifteen years, which supported the claim that his hypertension was exacerbated by his diabetic nephropathy.  

In a January 2012 addendum opinion, the same VA examiner opined that there was insufficient evidence to support the claim that the Veteran's hypertension was caused by his service-connected diabetes and that the hypertension was a separate diagnosis.  He further reported that the Veteran had proteinuria, which supported a diagnosis of diabetic nephropathy, but because he had normal renal function, there was insufficient evidence to suggest that the diabetic nephropathy aggravated the Veteran's hypertension beyond normal progression.  The examiner concluded that the Veteran's current renal dysfunction was not at a level to cause significant aggravation of hypertension beyond natural progression.  

The Board finds that the positive and negative opinions put the evidence in equipoise as to whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus with nephropathy.  In this regard, both opinions provided a rationale for the conclusions which were reached.  As such, in applying the benefit-of-the-doubt doctrine, the Board finds that the Veteran's hypertension was aggravated by service-connected diabetes mellitus with nephropathy.  38 U.S.C.A. § 5107.  

ORDER

Service connection for hypertension is granted.  




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


